UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6045



MARLIN DAVIS, a/k/a Marlon Davis,

                                             Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry F. Floyd, District Judge.
(CA-04-666-3-HFF)


Submitted:   August 25, 2006            Decided:   September 15, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William VanDercreek, Tallahassee, Florida, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marlin Davis seeks to appeal the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2241 (2000) petition and denying his

subsequent Fed. R. Civ. P. 59(e) motion.         We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

            Parties in a civil action in which the United States or

a federal agency is a party are accorded sixty days after the entry

of the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

            The district court’s final order denying Davis’ timely

filed Rule 59(e) motion was entered on the docket on August 2,

2005.    The notice of appeal, which Davis dated December 26, 2005,

was late.     Because Davis has failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeal.        We deny Davis’ motion to invite the United

States Attorney to file a brief on behalf of Appellee Hamidullah.

We   dispense   with   oral    argument   because   the   facts   and   legal


                                    - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -